ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/12/20 wherein claims 1, 10-12, and 71 were amended; claims 2-8, 13, 15-28, 30-47, 49-58, 60-66, and 68 were canceled; and claims 72-77 were added.
	Note(s):  Claims 1, 9-12, 14, 29, 48, 59, 67, and 69-77 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered.

APPLICANT’S AMENDED INVENTION
The amended claims are directed to a compound comprising a first peptide binding to a first biomarker, a second peptide binding to a second biomarker, a detectable label, and a chelator coupled to the first and second peptide wherein the compound comprises a least one amide bond and at least one triazole (see independent claim 1).


RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/12/20 to the rejection of claims 1, 7, 9, and 71 made by the Examiner under 35 USC 102 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below. 
102 Rejection
The 102 rejection over Schweinsberg et al (Bioconjugate Chemistry, 2008, Vol. 19, No. 12, pages 2432-2439) is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
The outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Written Description Rejection
Note(s):  The 112 first paragraph (written description) rejection is modified to address the amended claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 71, 72, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to compounds comprising a first targeting molecule, a detectable label, a chelator, at least one amide bond, and a triazole other than those having the structure 
    PNG
    media_image1.png
    296
    424
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    284
    426
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    283
    421
    media_image3.png
    Greyscale
; and 
    PNG
    media_image4.png
    290
    401
    media_image4.png
    Greyscale
 wherein 
    PNG
    media_image5.png
    230
    410
    media_image5.png
    Greyscale
 .  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claim 1 was amended to clarify that the claimed compound comprises a first and a second peptide binding to biomarkers and a chelator coupled to the peptide along with at least one amine bond and at least one triazole.  In addition, it is asserted that a person of ordinary skill in the art would have reasonably concluded that the Inventors had possession of the claimed subject matter based on Figure 2 and page 21, lines 2-5 as filed.  Applicant discloses that if one, for example, had a chelator comprising a carboxylic acid group and an azide group, when they react with functional groups, the first and second peptides would form a compound comprising and amide bond and a triazole.
	EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for the reasons set forth below.  Figure 5 and page 21 (specification), lines 2-5 are included below.  In regards to Figure 2, the figure does not specifically state or render obvious a compound comprising:  (a) a first peptide binding to a first biomarker, (b) a second peptide binding to a second biomarker, (c) a detectable label, (d) a chelator, and (e) an overall compound comprising at least one amide bond in combination with at least one triazole.  Also, the ligand does not require the presence of a carboxylic acid group and it is not required that one perform click chemistry in the presence of a carboxylic acid and azide group so, it is not clear how Figure 2 adequate describes the claimed invention.  Likewise, review of the specification, page 21, lines 2-5 does not provide adequate written description for the claimed invention because it does not support incorporating all of the necessary components to arrive at the claimed invention.  In this particular instance, the specific species alone do not support a generic disclosure of compounds in general.  Thus, the written description rejection is still deemed proper.

Figure 2

    PNG
    media_image6.png
    714
    1134
    media_image6.png
    Greyscale

Specification, page 21, lines 2-5

    PNG
    media_image7.png
    118
    642
    media_image7.png
    Greyscale

NEW GROUNDS OF REJECTIONS
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 71, 72, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 contains new matter.  Specifically, the originally filed disclosure does not support a claims directed in general to a compound comprising: (a) a first peptide binding to a first biomarker, (b) a second peptide binding to a second biomarker, (c) a detectable label, (d) a chelator, and (e) wherein the overall compound comprising at least one amide bond in combination with at least one triazole.  Review of the instant disclosure including Figure 2 and page 21, lines 2-5, do not provide support for independent claim.  However, it is duly noted that in Scheme 3, page 41, that species are disclosed that specifically contain one triazole and at least one amide.  In particular, the species disclosed in Scheme 3, 
    PNG
    media_image1.png
    296
    424
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    284
    426
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    283
    421
    media_image3.png
    Greyscale
; and 
    PNG
    media_image4.png
    290
    401
    media_image4.png
    Greyscale
 wherein 
    PNG
    media_image5.png
    230
    410
    media_image5.png
    Greyscale
 .  In this particular instance, specific species alone do not provide support for a generic claim directed to components which were not disclosed in the same/similar manner as the compounds of a general compound.

102 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 71, and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gai et al (Journal of Nuclear Medicine, May 15, 2015, Vol. 56, Supplement 3, Abstract No. 1053).
	Gai et al disclose a compound (composition) wherein AE105-NOTA-N3 was cleaved and conjugated to BCN-functionalized cyclo(RGDyK).  The resulting heterodimer (AE105-NOTA-RGD) in which the NOTA chelator is linker to AE105 and RGD.  AE105 targets uPAR and RGD targets αvβ3.  Using BCN-PEG4-AE105, a homodimer (AE105-NOTA-AE105 was also prepared.  Both the homo- and hetero-dimer were radiolabeled with 64Cu (see entire document, especially, abstract).  Thus, both Applicant and the instant invention disclose overlapping subject matter.

Claims 1, 9, 11, and 72is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim, Thesis:  Synthesis and Evaluation of Radiolabeled Peptide Multimers for Tumor Targeting, 2011, 169 pages.
Yim is directed to the synthesis and evaluating of radiolabeled peptide multimers that are used for tumor targeting (see entire document, especially, pages 6-7).  In particular, Figure 1.8, see excerpt below, discloses the overview of synthesis of DOTA-conjugated peptide multimers via click chemistry between peptidyl azides and alkyne-derived dendrimers.
Yim, Figure 1.8, page 27

    PNG
    media_image8.png
    488
    655
    media_image8.png
    Greyscale


	In Figure 3.6, page 64 (excerpt included below), the synthesis of mono-, di-, and tetrameric DOTA-conjugate [Tyr3]octreotide sulfonides14, 15, and 16, respectively are disclosed. 



Yim, Figure 3.6, page 64

    PNG
    media_image9.png
    729
    1010
    media_image9.png
    Greyscale

wherein Triazoles 9, 10, and 11 are respectively are as set forth in Figure 3.4 below.
Yim, Figure 3.4, page 63

    PNG
    media_image10.png
    670
    995
    media_image10.png
    Greyscale

	The DOTA-conjugated mono-, di-, and tetrameric [Tyr3]octreotide peptides 14, 15, and 16 were radiolabeled with 111In (page 65).  Also, it should be noted that the structures contain at least one triazole moiety and multiple amide bonds.

	In Figure 4.6, page 89, the synthesis of mono- and dimeric DOTA-conjugated [Tyr3]octreotate sulfonamides 16, 17, and 18 via ‘sulfo-Click’ method.  Also, it should be noted that the structures contain at least one triazole moiety and multiple amide bonds.
Yim, Figure 4.6, page 89

    PNG
    media_image11.png
    448
    682
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    468
    682
    media_image12.png
    Greyscale

The DOTA-conjugated [Tyr3]octreotide 16, 17, and 18 were radiolabeled with 111In (page 93).  Also, it should be noted that the structures contain at least one triazole moiety and multiple amide bonds.

	In Figure 6.4, page 132, the synthesis of DOTA-conjugated mono- and dimeric CY308 N-acyl sulfonamides 8 and 9 via the thio acid/sulfonyl azide ‘sulfo-Click’ amidation method are disclosed.

    PNG
    media_image13.png
    640
    863
    media_image13.png
    Greyscale

The DOTA-conjugated [Tyr3]octreotide 8 and 9 were radiolabeled with 111In (page 132).  Also, it should be noted that the structures contain at least one triazole moiety and multiple amide bonds.
	Thus, for the reasons set forth above, both Applicant and Yim disclose a compound comprising: (a) a first peptide binding to a first biomarker, (b) a second peptide binding to a second biomarker, (c) a detectable label, and (d) a chelator wherein the overall compound comprising at least one amide bond in combination with at least one triazole.  Hence, the inventions disclose overlapping subject matter.

WITHDRAWN CLAIMS
Claims 12, 14, 29, 48, 59, 67, 69, 70, 73, and 75-77 are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

PRIORITY DATE
Due to the amending of independent claim 1, the parent applications (PCT/US2017/030663 and Provisional Applications Nos. 62/330,622; 62/346,783; and 62/373,036) were re-evaluated for support of pending claim 1.  None of the documents were found to fully support the pending claims.  While Provisional application 62/346,783 discloses the same four species present in the instant invention that contain both a triazole and an amide bond, the full scope of independent claim 1 is not supported.
Note(s):  The four species in Provisional Application 62/346,783 that disclose a compound containing both a triazole and an amide bond:  
    PNG
    media_image1.png
    296
    424
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    284
    426
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    283
    421
    media_image3.png
    Greyscale
; and 
    PNG
    media_image4.png
    290
    401
    media_image4.png
    Greyscale
 wherein 
    PNG
    media_image5.png
    230
    410
    media_image5.png
    Greyscale
 . 

COMMENTS/NOTES
Once again, Applicant’s election without traverse of Group I (claims pending claims 1, 9-12, and 69-77) in the reply filed on 3/9/20 is acknowledged.  Thus, the restriction was still deemed proper and was made FINAL.
	Also, in the response filed 3/9/20, the Examiner acknowledged the receipt of Applicant’s elected species:  cyclo(cNGRc) (first targeting molecule); cyclo(RGDyK) (second targeting molecule); 68Ga (detectable label); 
    PNG
    media_image14.png
    189
    218
    media_image14.png
    Greyscale
wherein n = 0 and the chelating core is NOTA (chelator); and CD13 (biomarker).  It should be noted that the amended claims do not include the elected species.  For example, the elected species does not require the presence of a triazole as set forth in amended claim 1.

It should be noted that the full scope of independent claim 1 was not searched.  The search has been extended to the species cited in the art rejections above.

Applicant is respectfully reminded that a recitation of the intended use of the claimed invention (see independent claim 1, line 1) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art compound is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the compound of the prior art is the same as that being claimed by Applicant.  Thus, Applicant's compound, like the cited prior art, would be 'capable of' performing the same function (used for molecular imaging or therapy).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 16, 2021